This case lies within a much narrower compass than is supposed by the defendant's counsel in their argument. Here is a State grant, which states the receipt of ten pounds per hundred acres. In a court of law, we cannot admit proof to falsify this receipt; and in a court of equity the defendant could not be permitted to call the plaintiff's grant in question without some legal claim or title. This is a different question from permitting an older entry, with a younger grant, to contend in a court of law. That position had been acted under, and acquiesced in; and he had no disposition to be dissatisfied with that practice. The evidence offered cannot be received.